Citation Nr: 1531713	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder with dysthymia.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2015, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2015 statement, the Veteran's attorney requested a VA examination to assess the current severity of the service-connected generalized anxiety disorder with dysthymia.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Upon review of the Veteran's electronic file, the Veteran has not been examined for compensation purposes for his service-connected generalized anxiety disorder with dysthymia since April 2011.  Additionally, the Veteran's attorney suggests a worsening of the disability, and as such, a new examination is appropriate.  Remand is also warranted to determine whether his service-connected disabilities render him unemployable.  Since the claims are being remanded, updated treatment records should be obtained as well.  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected generalized anxiety disorder with dysthymia.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

If any identified records are not obtainable (or none exist), the record must be clearly documented and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2.  Schedule the Veteran for a VA mental health examination to determine the current extent and severity of his service-connected generalized anxiety disorder with dysthymia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  

After examining the Veteran and reviewing his claims file, the examiner is asked to identify the nature, frequency and severity of the Veteran's service-connected generalized anxiety disorder with dysthymia, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability. 

3.  After the above has been completed, have a vocational expert determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to any functional impairment.  To this end, the expert is asked to assess the severity of the Veteran's service-connected disabilities (those being generalized anxiety disorder with dysthymia, bilateral hearing loss, and headaches) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any disabilities that are not service connected.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the expert is additionally asked to indicate the approximate date of onset.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  

A complete rationale should be provided for any opinion expressed and conclusion reached.  

4.  After the above is completed, readjudicate the issues on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




